Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because reference numbers to drawings should not be included in the Abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 3-5, 7-8, and 13-15 are objected to because of the following informalities:  
In claim 3, “the length of a transmitting and/or receiving antenna” lacks proper antecedent basis and should read “a length of the transmitting and/or receiving antenna”
In claim 4, “the position of a transmitting and/or receiving antenna” lacks proper antecedent basis and should read “a position of the transmitting and/or receiving antenna”
In claim 5, “electrically conductive threads” lacks proper antecedent basis and should read “the electrically conductive threads”
In claim 7, “the binding threads” lacks proper antecedent basis and should read “the electrically insulating binding threads”
In claim 8, “the density of the binding threads” lacks proper antecedent basis and should read “a density of the electrically insulating binding threads”
In claim 8, “the geometric structure” lacks proper antecedent basis and should read “a geometric structure”
In claims 13-15, “the substrate material” lacks proper antecedent basis and should read “the textile substrate material”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “prescribed” in claims 3 and 4 are interpreted by the examiner to mean “determined,” while the accepted meaning is “make orders or give directions for something to be done.” The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Speich (WO 2008098386 A1).
Regarding claim 1, Speich discloses a method for producing at least one transmitting and/or receiving antenna (2) for transmitting and/or receiving electromagnetic waves (page 1, lines 5-11), 
Regarding claim 6, Speich further discloses characterized in that the electrically conductive threads forming the transmitting and/or receiving antenna (2) are affixed to the textile substrate material (1) by means of electrically insulating binding threads (3) (claim 1).
Regarding claim 7, Speich further discloses characterized in that the binding threads (3) are applied onto the textile substrate material (1) by means of at least one guide bar of the tricot machine or Raschel machine (claim 1).
Regarding claim 9, Speich further discloses characterized in that the electrically conductive threads are composed, completely or in part, of an electrically conductive material (page 6, lines 1-10).
Regarding claim 11, Speich further discloses characterized in that the textile substrate material (1) is completely composed of electrically non-conductive materials (claim 14).
Regarding claim 12, Speich further discloses characterized in that the textile substrate material (1) is a woven, knitted, nonwoven, non-crimp fabric or braided fabric (claim 14).
Regarding claim 13, Speich discloses a textile substrate material (1) with a transmitting and/or receiving antenna (2) (page 1, lines 5-11),characterized in that the transmitting and/or receiving antenna (2) is made of electrically conductive threads (claim 14) which are worked into the substrate material (1) by means of a tricot machine or Raschel machine (page 5, line 30).
Regarding claim 14, Speich further discloses characterized in that the transmitting and/or receiving antenna (2) is an RFID antenna (claim 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Speich in view of Ruckh (DE 102014115437 A1).
Regarding claim 2, Speich does not specifically teach characterized in that the electrically conductive threads are worked into the textile substrate material (1) by means of a nonwoven Raschel machine.
However, Ruckh teaches electrically conductive threads are worked into a textile substrate material by means of a nonwoven Raschel machine ([0008], [0011], [0015], [0029], [0053]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Speich with Ruckh to include “electrically conductive threads are worked into a textile substrate material by means of a nonwoven Raschel machine,” as taught by Ruckh, for the purpose of improving structural strength (see also [0023]).
Regarding claim 3, Speich does not specifically teach characterized in that the tricot machine or Raschel machine has a variable weft insertion by means of which the length of a transmitting and/or receiving antenna (2) can be prescribed.
However, Ruckh teaches a tricot machine or Raschel machine has a variable weft insertion ([0051]-[0051]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Speich with Ruckh to include “a tricot machine or Raschel machine has a variable weft insertion,” as taught by Ruckh, for the purpose of improving structural strength (see also [0023]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Speich in view of Teichmann et al. (GB 1054559 A), hereinafter known as Teichmann.
Regarding claim 4, Speich does not specifically teach characterized in that the tricot machine or Raschel machine has electronic guide bars by means of which the position of a transmitting and/or receiving antenna (2) on the textile substrate material (1) can be freely prescribed.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Speich with Teichmann to include “a tricot machine or Raschel machine has electronic guide bars for positioning,” as taught by Teichmann, for the purpose of improving reliability and sensitivity (see also page 2, lines 28-37).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Speich in view of Hamada et al. (US PGPUB 2018/0195218 A1), hereinafter known as Hamada.
Regarding claim 5, Speich does not specifically teach characterized in that the tricot machine or Raschel machine has at least two guide bars running in counter lapping mode, 
by means of which transmitting and/or receiving antennas (2) with closed structures are created from electrically conductive threads.
However, Hamada teaches a tricot machine or Raschel machine has at least two guide bars running in counter lapping mode ([0066]), by means of which transmitting and/or receiving antennas ([0038]) with closed structures are created from electrically conductive threads ([0002]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Speich with Hamada to include “a tricot machine or Raschel machine has at least two guide bars running in counter lapping mode, by means of which transmitting and/or receiving antennas with closed structures are created from electrically conductive threads,” as taught by Hamada, for the purpose of improving textile construction (see also [0008]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Speich in view of Kourti et al. (US PGPUB 2017/0018843 A1), hereinafter known as Kourti.
Regarding claim 8, Speich does not specifically teach characterized in that the density of the binding threads (3) is being varied depending on the geometric structure of the transmitting and/or receiving antenna (2).
However, Kourti teaches a density of the binding threads is being varied depending on the geometric structure of the transmitting and/or receiving antenna ([0029]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Speich with Kourti to include “a density of the binding threads is being varied depending on the geometric structure of the transmitting and/or receiving antenna,” as taught by Kourti, for the purpose of improving surface conductivity (see also [0029]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Speich in view of Vleurinck et al. (US PGPUB 2018/0248248 A1), hereinafter known as Vleurinck.
Regarding claim 10, Speich does not specifically teach characterized in that the electrically conductive threads have an electrically conductive core and an electrically insulating sheathing.
However, Vleurinck teaches electrically conductive threads have an electrically conductive core and an electrically insulating sheathing ([0002])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Speich with Vleurinck to include “electrically conductive threads have an electrically conductive core and an electrically insulating sheathing,” as taught by Vleurinck, for the purpose of improving flexibility and reducing kinking (see also [0002]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Speich in view of Dion et al. (US PGPUB 2016/0261031 A1), hereinafter known as Dion.
Regarding claim 15, Speich does not specifically teach characterized in that the transmitting and/or receiving antenna (2) is designed for an NFC or radio transmission.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Speich with Dion to include “a transmitting and/or receiving antenna is designed for an NFC or radio transmission,” as taught by Dion, for the purpose of improving flexibility and reducing kinking (see also [0002]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845